Citation Nr: 0318786	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the residuals of 
malaria.

2.  Entitlement to service connection for bronchitis, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from July 1969 to February 
1971, including service in Vietnam.  Service in the Army 
National Guard is also indicated by record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant is a veteran of combat.  

2.  The appellant is not shown to have any residuals of 
malaria, which was incurred in service.  

3.  There is no competent evidence of record that 
demonstrates that the appellant currently has bronchitis that 
is etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
malaria are not met.  38 U.S.C.A §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.303 (2002).

2.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in May 2001 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in October 
2001, and a Supplemental Statements of the Case dated in 
October 2002.   

In specific compliance with the Court's ruling in Quartuccio, 
the record indicates that the appellant has been advised of 
the evidence which would substantiate his claim, and the 
responsibility for obtaining it.  By letters dated in June 
1999 and June 2000, the appellant was informed that his claim 
of service connection for a lung disorder was not complete 
under then-applicable law.  He was advised that the record 
then showed that he had no lung disorder, and that it was his 
responsibility to provide medical evidence of the disorder in 
question.  The appellant was further advised in the rating 
decision and Statements of the Case as detailed above that 
there was no evidence that he had any current residuals of 
malaria.  

Although the VA obtained medical records reported by the 
appellant to be representative of the presence of the claimed 
disorders, these do not show that the appellant has the 
disabilities he alleges.  (See records of Monroe City 
Hospital and  VA Medical Center Knoxville).  In this respect, 
VA has complied with the VCAA, as it has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  38 U.S.C.A. § 5103A (a),(b) and (c).  To the 
extent that VA has been unable to obtain the appellant's 
service medical records from his period of active combat 
service, the Board has presumed that the appellant's account 
of in-service events is credible - such a presumption in this 
case does not avail the appellant, given that he is not shown 
to have the disorders in question.   

In sum, the appellant has not proffered medical evidence 
indicating that he has the disorders in question.  See 38 
U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).
The VCAA also mandates that VA must conduct "necessary" 
medical inquiry in an effort to substantiate the claims when 
there is presented competent evidence suggesting that the 
disability or symptoms may be associated with the claimant's 
active military . . . service."  38 U.S.C.A. § 5103A (d).  
As noted, after the appellant was advised of the need to 
demonstrate the alleged disabilities by competent evidence, 
the appellant did not provide substantiation for his claim, 
nor further allude to where such evidence could be obtained.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  


The Merits of the Claims

Service connection for the residuals of malaria:

The appellant argues that he had malaria while serving on 
active military duty from July 1969 to February 1971.  He 
contends that on this basis, he should receive service-
connected compensation.  See statement in support of claim, 
received in June 1999 (The appellant arguing that he "also 
had malaria and wish[ed] to [be] service connected for such).  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

However, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

The appellant is a veteran of combat, and his service medical 
records from his tour of active duty from July 1969 to 
February 1971 are not located.  On both of these bases, the 
Board has assumed that the appellant's account of having 
incurred malaria during his Vietnam tour of duty is credible.  
See 38 U.S.C.A § 1154(b) (Providing in substance that in the 
case of veterans of combat, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran. Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary); 
see 38 C.F.R. § 3.304(d); see also Dixon v. Derwinski, 3 Vet. 
App. 261 (1992) (Relative to VA's obligation to provide a 
heightened statement of reasons and bases for its decisions 
where service medical records are destroyed or unavailable).  

However, while the appellant's account of what occurred in 
service is accepted as conclusive as to its actual occurrence 
and no further development for corroborative evidence will be 
required, the presumption afforded to the appellant only 
pertains to the question as to what occurred in service and 
does not pertain to the determination as to whether there is 
evidence of a current disability.  Maxson v. West, 12 Vet. 
App. 453, 460 (1999); affirmed Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

In this regard, the evidence contradicts any suggestion that 
the appellant has any residuals of malaria.  Of record is the 
appellant's service medical record generated during his 
service with the Army National Guard.  In a May 1988 
questionnaire, the appellant denied having any past or then-
present relevant medical symptoms, and  blood test resulted 
in normal findings.    

Shortly before submission of the appellant's May 1999 claim, 
the appellant underwent clinical testing by the Monroe County 
Hospital, resulting in a finding of "no malaria or other 
blood parasites seen."  

The appellant underwent a VA physical examination in January 
2000 in support of his claim.  Although a VA examiner 
observed that the appellant's "malaria occurs as a result of 
his inability to take his preventative medication," it was 
also noted that the appellant reported no recurrences of the 
disorder.  Most critically, the examiners observed upon 
clinical examination that the appellant's hemic and lymphatic 
systems were normal.  The appellant was diagnosed to have had 
an uncertain type of malaria while on duty in Vietnam, which 
was "treated and resolved."  (Italics added).  

As noted above, the appellant has been repeatedly advised to 
submit competent evidence indicating that he has the disorder 
in question, and he has not done so.  Given that there is no 
evidence that the appellant has any residuals of presumed in-
service malaria, the clear preponderance of the evidence is 
against the claim and the appeal will be denied.


Service connection for bronchitis, including as secondary to 
herbicide exposure:

The appellant alleges that he has a current lung disorder, 
that was caused by exposure to an herbicide in Vietnam.  
While the appellant has specifically argued that he has 
bronchitis caused by in-service exposure to an herbicide 
(thus invoking certain presumptive provisions of service 
connection), the Board must also ascertain whether there is 
any direct linkage between the appellant's disorder and any 
incident of his military service.  Schroeder v. West, 212 
F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).   

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal as to this disorder will be 
denied.  First, the evidence does not indicate that the 
appellant has a bronchial disorder.  Moreover, even if it 
were assumed that evidence of such a disorder was present, 
there is no evidence that it was caused by any incident of 
military service.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).

VA treatment records dated in April 1986 reflect that the 
appellant's lung fields were clear.  Upon specific scrutiny 
as to whether the appellant had any disorder related to 
presumed herbicide exposure, an April 1986 VA examiners 
observed that the appellant had "no Agent Orange related 
health problems at [that] time."  

The appellant's National Guard service medical record 
contains no references to a past, recent, or then current 
diagnosis or residuals of any breathing or pulmonary 
disorder.  It reflects that in May 1988, the appellant denied 
having shortness of breath, pain or pressure in the chest.  
In an "applicant medical prescreening form," the appellant 
specifically denied ever having asthma or respiratory 
problems. 

The appellant underwent a VA pulmonary function test in June 
1998, showing a "minimal obstructive lung defect."  
However, as is noted above the appellant underwent a VA 
physical examination in January 2000.  Upon clinical 
examination of the appellant's lungs, his chest was noted to 
be clear to auscultation and percussion.  During an 
accompanying audiological examination, the appellant denied 
having any particular breathing difficulties.  Clinical 
otolaryngological examination detected that while the 
appellant had a recent "cold," there was noted no shortness 
of breath or other abnormalities.  

The clear preponderance of the evidence thus indicates that 
the appellant does not have bronchitis, or any respiratory 
disorder.  As noted above, the finding of a disability is a 
critical requisite to a grant of service connection for a 
claimed disorder.

Moreover, assuming that the appellant has bronchitis, such is 
not presumptively linked by law to any herbicide exposure, 
and there is no direct evidence suggestive of such a linkage.  
Under the Veterans Education and Benefits Expansion Act of 
2001, a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era was 
established [reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed].  Because 
the new provision is liberalizing, it is applicable to the 
issue on appeal.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Applicable law provides in this regard that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. 38 C.F.R. §§ 3.307(a)(6); see also 38 C.F.R. § 
3.313.

The appellant does not have a disease listed at 38 C.F.R. § 
3.309(e).  Under that provision, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. 
§ 3.309(e), Note 2.  The diseases listed at 38 C.F.R. § 
3.309(e) must have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).

Therefore, while under the legal authority cited above, the 
veteran is presumed to have been exposed to an herbicide 
during his Vietnam service, the presumptions relating to 
service connection under law are not applicable to this 
matter.   

Moreover, there is no evidence indicating that any breathing 
symptomatology is related to any incident of the appellant's 
military service.  As is noted above, during the course of a 
National Guard entrance medical examination, the appellant 
specifically denied having had difficulties breathing, and no 
respiratory disorders were then found on clinical 
examination.  Because this examination was specifically 
focused upon ascertaining whether the appellant had any 
disorders that would disqualify him from National Guard 
service, the Board must conclude that its findings are 
probative as to the appellant's continuing medical condition 
at a point removed from the end of his active service, as 
opposed to medical reports generated during the course of the 
appellant's current claim for service connection.  

In this regard, although the appellant is clearly competent 
to relate that he presently has the symptoms in question, he 
is not competent to render an opinion that such symptoms were 
caused by any incident of military service.  VA has no 
obligation to investigate such, in the absence of any 
evidence suggestive of such a linkage.  Wells, supra.    


ORDER

Service connection for the residuals of malaria is denied.

Service connection for bronchitis is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

